— Motion granted insofar as to permit the proceeding to be heard on a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed petitioner’s points, upon condition that the petitioner serves one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed petitioner’s points upon the Corporation Counsel of the City of New York and files 6 typewritten or 19 mimeographed copies of both the record and petitioner’s points with this court. Concur — Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.